Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 6 October 2020, to the Original Application, filed 23 March 2015.

2. 	Claims 1, 4, 17, 20, 22, 27-29, and 34-45, renumbered as 1-2, 8-9, 3, 10, 17-18, 4-5, 11-12, 19-20, 6-7, and 13-16, respectively, remain allowed.



Request for Continued Examination

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 20 February 2021 has been entered.


Reasons for Allowance

4. 	Claims 1, 4, 17, 20, 22, 27-29, and 34-45, renumbered as 1-2, 8-9, 3, 10, 17-18, 4-5, 11-12, 19-20, 6-7, and 13-16, respectively, remain allowed.

5. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 17, and 28, renumbered as 1, 8, and 17, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… in response to editing a webpage of a project within an IDE, determining, by one or more computer processors, that a rendered display of the webpage within the IDE lacks display of a web element included in the code of the webpage as compared to 

… obtaining, by one or more processors, from the web page controller, a physical address for the first web element that includes contextual information of the web page controller;
adding, by one or more processors, an association relationship between the first reference address and the obtained physical address, including the contextual information of the web page controller, corresponding to the first web element, to an association table; and
rendering, by one or more processors, within the IDE, the webpage utilizing the first web element, based on identifying the first reference address having an association relationship with the obtained physical address corresponding to the first web element within the association relationship table,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.



	- Lindhorst (U.S. Publication 2005/0010910 A1) discloses converting event-driven code into serially executed code.
	- Rosenstein (U.S. Publication 2011/0055314 A1) discloses page rendering for dynamic web pages.
	- Heptinstall (U.S. Publication 2003/0217076 A1) discloses rapid generation of one or more autonomous websites.


7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LAURIE A RIES/Primary Examiner, Art Unit 2176